Citation Nr: 0948331	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran's service treatment records are missing and 
presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  

The Veteran worked in construction for approximately 40 years 
after his discharge.  

A March 2004 private clinical record indicates the Veteran 
reported he had long standing knee pain with no acute injury 
that he recollected.  Three weeks prior, he experienced 
tremendous pain but this somewhat abated at the time he was 
seen.  The impression was right knee degenerative joint 
disease.  

In July 2007, the Veteran submitted a claim of entitlement to 
service connection for a left knee disorder.  On his 
application, he reported that he injured his left knee by 
twisting it.  He was afraid of being recycled through basic 
training so he did not report the injury.  He wrote that he 
informed military officials of the knee injury at the time of 
his separation physical.  

In a June 2008 statement, the Veteran wrote that he injured 
his left knee during basis training on the obstacle course 
while scaling a wall of raised logs.  He reported he was 
examined at the time of the injury and was examined three or 
four times thereafter during military service.  He reported 
that he was treated palliatively following discharge.  He 
also had an increase in severity of discomfort over the last 
five years.  

In a November 2008 statement, the Veteran's spouse wrote that 
she had been dating the Veteran in the summer of 1956 when 
she asked him to go bowling.  The Veteran reported that he 
could not bowl as his knee hurt.  He informed his spouse that 
he injured his knee during basic training.  The spouse 
reported they were married the following year and the 
Veteran's knee would periodically swell up and require fluid 
to be drained off.  

The Veteran has argued that he currently has a left knee 
disorder which was the result of an in-service injury.  The 
Veteran's accounts of the injury are conflicting regarding 
the extent of in-service treatment rendered.  Furthermore, 
the March 2004 private clinical record indicates that the 
Veteran did not know the genesis of his knee pain at that 
time.  However, the Veteran's spouse has provided competent 
evidence of witnessing a problem with the Veteran's left knee 
approximately one year after the Veteran's discharge.  

The Veteran has not been afforded a VA examination to 
determine if a currently existing left knee disorder was 
incurred in or aggravated by the Veteran's active duty 
service.  The Board notes there is evidence of a current 
disability, some evidence, including some conflicting 
evidence, of an in-service injury and allegations of an 
etiologic link between the current left knee degenerative 
joint disease and the Veteran's active duty service.  The 
Board finds that a VA examination should be conducted to aid 
the Veteran with his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for left knee problems since 
discharge.  After securing any necessary 
releases, obtain these records which have 
not already been associated with the 
claims file.  

2.  Schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional to determine the 
nature, extent and etiology of any left 
knee disorder found on examination.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should be informed that the 
Veteran has provided conflicting accounts 
of in-service treatment he was provided 
for the alleged knee problem, as set 
forth above herein.  The examiner should 
be informed that the Veteran's spouse 
reported post-service problems with the 
knee.  The examiner should be informed 
that the Veteran worked in construction 
for approximately 40 years after his 
discharge.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a left knee disorder is 
etiologically linked to the Veteran's 
active duty service.  The examiner must 
set forth the complete rationale 
underlying the conclusions and opinions 
expressed in a legible report.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal.

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case in August 2009, and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

